[Cite as In re S.B., 2019-Ohio-872.]



                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                   JOURNAL ENTRY AND OPINION
                                           No. 107579



                                        IN RE: S.B., ET AL.
                                           Minor Children

                                       [Appeal By Sa.B., Mother]




                                             JUDGMENT:
                                              AFFIRMED



                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                      Case Nos. AD16903526, AD16903527, and AD16903529


        BEFORE:           Boyle, P.J., E.A. Gallagher, J., and Headen, J.

        RELEASED AND JOURNALIZED:                    March 14, 2019
ATTORNEY FOR APPELLANT

Amichai Eitan Zukowsky
23811 Chagrin Boulevard, Suite 160
Cleveland, Ohio 44122


FOR APPELLEES

Attorneys for C.C.D.C.F.S.

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Cheryl Rice
        Michelle A. Myers
        Assistant Prosecuting Attorneys
3955 Euclid Avenue
Cleveland, Ohio 44115
             and
Tasha Forchione
Assistant Prosecuting Attorney
1200 Ontario Street, 8th Floor
Cleveland, Ohio 44113

For Father of C.B.

P.L.B.
598 Taylor Place
Painesville, Ohio 44077

For Father of S.B.

L.D.V.
47 Pershing Avenue
Uniontown, Pennsylvania 15401

Attorney for S.B.

Daniel J. Bartos
20220 Center Ridge Road, Suite 160
Rocky River, Ohio 44116

Guardian ad Litem
Amy K. Habinski
Habinski Law Offices, L.L.C.
11459 Mayfield Avenue, Suite 342
Cleveland, Ohio 44106




MARY J. BOYLE, P.J.:

           {¶1}   Appellant, Sa.B. (“Mother”), appeals from the trial court’s judgment granting

Cuyahoga County Department of Children and Family Services (“CCDCFS” or “the agency”)

permanent custody of three of her children, S.B. (d.o.b. Nov. 19, 2008), C.B. (d.o.b. Dec. 2,

2010), and J.B. (d.o.b. Oct. 25, 2014). Mother raises one assignment of error for our review:

           The trial court’s decision to award permanent custody to CCDCFS was against the
           manifest weight of the evidence as it was not supported by clear and convincing
           evidence.

           {¶2}   Finding no merit to her assignment of error, we affirm.

I. Procedural History and Factual Background

           {¶3}   On March 9, 2016, CCDCFS filed a complaint for dependency and temporary

custody of S.B., C.B., and J.B. and legal custody of one of Mother’s other children, A.H., to his

father.1     The complaint alleged that on March 8, 2016, “Mother reported that she is unable and

unwilling to provide care for the children and requested their removal.” The complaint further

alleged that Mother was homeless and unemployed.           As to S.B., the complaint stated that the

child’s father fails to support or visit S.B. and his whereabouts were unknown. As to C.B., the

complaint stated that the child’s father fails to support or visit C.B.     As to J.B., the complaint

stated that paternity has not been established and “John Doe” has failed to support, visit, or
communicate with J.B. since his birth. 2                CCDCFS further stated in the complaint that it

removed the children on March 8, 2016 pursuant to an ex parte order, which found that “the

children’s residence in or return to the home of [Mother] would be contrary to the children’s best

interest and welfare” and that CCDCFS “made reasonable efforts to prevent placement and/or to

make it possible for the children to remain in or return to the home.”

         {¶4} Along with its complaint, CCDCFS moved for predispositional temporary custody

of S.B., C.B., and J.B.

         {¶5}     On March 10, 2016, the magistrate committed the children to CCDCFS’s

emergency custody.3         The trial court also appointed a guardian ad litem (“GAL”) for S.B. and

C.B.4

         {¶6}     On March 14, 2016, CCDCFS filed an amended complaint, alleging that the

children were neglected and requesting temporary custody of them.

         {¶7}     In April 2016, CCDCFS filed a case plan for Mother and the children. The case

plan stated that to reduce risk and address the safety issues of the children, Mother was supposed

to “establish and maintain stable and safe housing” and “provide basic needs.” The case plan

also stated that Mother was to “complete a mental health assessment at an appropriate treatment

provider and * * * follow all recommendations as a result of the assessment[,]” including


         1
          The trial court awarded custody of A.H. to his father, and A.H. is not subject to the instant appeal.

         2
            The fathers of S.B., C.B., and J.B. did not participate in the lower court proceedings and are not parties to
the instant appeal.

         3
           The docket of J.B.’s custody case shows that the magistrate committed J.B. to CCDCFS’s emergency
custody the next day, March 11, 2016.

         4
          During the permanent custody hearing, Amy Habinski, the GAL for S.B. and C.B., testified that she was
the GAL for the children; a review of the docket of J.B.’s custody case, however, does not show that Habinski was
appointed as J.B.’s GAL. The record shows that the trial court also appointed Attorney Daniel Bartos as counsel
for S.B.
fulfilling any treatment and medication recommendations.        During that same time, the trial

court appointed a GAL for Mother.

       {¶8}    In May 2016, the GAL for S.B. and C.B. filed a report stating that the children

“are doing well in their foster placement” and that she believed that “it [was] in the children’s

best interests to be placed in [t]emporary [c]ustody” of CCDCFS.

       {¶9}    Also in May 2016, CCDCFS amended its complaint, and Mother stipulated to that

amended complaint.     She admitted that she was unable and unwilling to provide care for the

children because of her unemployment and homelessness.

       {¶10} As a result, in June 2016, the trial court found that the children’s “residence in or

return to the home of [Mother] will be contrary to [the children’s] best interest[s].” It stated,

“[r]elevant services were provided to the family, but were not successful because Mother needs

to complete a mental health assessment, establish housing and complete parenting education.”

It found that the children could not be placed with relatives because there were not any relatives

willing and able to provide substitute care.    As a result, the juvenile court adjudicated the

children dependent and committed the children to CCDCFS’s temporary custody.         The juvenile

court also approved CCDCFS’s case plan for reunification.

       {¶11} In April 2017, the magistrate granted CCDCFS’s motion for first extension of

temporary custody, extending temporary custody until September 8, 2017, which was the

projected date “for the safe return of the [children] to the mother’s home[.]” The magistrate’s

order stated that the permanency plan for the children was reunification.         The trial court

approved the magistrate’s decision.

       {¶12} In August 2017, CCDCFS filed a motion to modify temporary custody to

permanent custody. Attached to CCDCFS’s motion was an affidavit from CCDCFS worker,
Renae Cameron, who stated that she was assigned to the children’s case on March 22, 2016.

Cameron’s affidavit discussed the case plans for Mother, S.B.’s father, and C.B.’s father. The

affidavit stated that “[a]lthough Mother has completed a mental health assessment, Mother has

failed to comply with her medications, as prescribed.” The affidavit also said,

       Mother has no permanent, stable housing in which to provide care for the
       children. Mother’s prior unresolved criminal matters have impeded Mother’s
       ability to secure housing and engage in services related to housing[.] Mother is
       unable to meet the children’s basic needs [and] has no source of income in order
       to provide for the children’s needs.

       {¶13} Cameron’s affidavit also noted that the fathers of S.B. and C.B. “failed to make

[themselves] available to the Agency and [have] not participated in case plan objectives” and

have “failed to visit [their children] in more than ninety days.” In a separate affidavit, also

attached to CCDCFS’s motion, Cameron stated that the Agency was unable to identify or locate

J.B.’s father despite making reasonably diligent efforts to do so.

       {¶14} In January 2018, Amy Habinski, the GAL for S.B. and C.B., filed a report that

described the children’s current foster placements. The report also stated that “[m]other has

kept more visits than she has cancelled.     However there is still an inexplicable failure to find

housing, provide basic needs or maintain any reliable stability.”    According to Habinski,

       [M]other was briefly incarcerated in March 2017 after she turned herself in on
       outstanding warrants. This, of course, caused a disruption in her visitation with
       the children. Since that time, the GAL has tried on multiple occasions to attend
       visits with [Mother] and the boys. Only one successful visit occurred, and it was
       appropriate. Otherwise, visits have either been cancelled last minute or the
       locations are changed at the last minute, leading the GAL to knock on the door of
       any empty apartment.

Habinski concluded that she believed it was in the “children’s best interests to be placed in the

Permanent Custody of [CCDCFS]” because “Mother has made no lasting, necessary changes or
improvements and the GAL does not believe additional time for compliance is likely to engender

it.”

          Hearing on Motion for Permanent Custody

          {¶15} The trial court held a hearing on CCDCFS’s motion in June 2018, during which

counsel for CCDCFS, Mother, counsel for Mother, counsel for S.B., and the children’s GAL

participated.5   Cameron, the CCDCFS worker assigned to the family, testified that the current

case plan objectives for Mother were “to provide basic housing, shelter, medical care for the

children, [and] mental health for herself, [which] includes dealing with a mental health provider

following all recommendations.” She stated that Mother was also supposed to undergo drug

treatment, including submitting urine tests, undergoing a drug and alcohol assessment, and

following any other recommendations.       Cameron explained that Mother completed an intake

with The Centers for Families and Children and that she was connected to “pharm management

and CPSD services” and recommended to take medication beginning in October 2016.

Cameron explained that Mother has failed to involve herself in “pharm management” since

August or September 2017 or in “CPSD” and case management since December 2017.

Cameron stated that because Mother expressed transportation and housing issues, she supplied

Mother with bus tickets so she could complete her mental health objectives.       Cameron stated

that despite the assistance, Mother failed to complete the case plan objective related to mental

health.

          {¶16} Cameron next testified that Mother was also supposed to complete a housing

component as part of the case plan, requiring her to “get a house that is suitable and appropriate

and safe for her and the children.” Cameron stated that, at the time of the hearing, Mother did
not have her own stable housing. Cameron testified that despite providing Mother with a housing

voucher through the Cuyahoga Metropolitan Housing Authority (“CMHA”), Mother failed to

follow through with documentation and the voucher expired and expired a second time after

mother was given an extension. She explained that Mother only contacted a landlord with

respect to the voucher near the time of expiration and that the landlord was not able to make the

house available before the expiration.

         {¶17} Cameron also explained that Mother was not employed and did not have an income

or reliable transportation and, therefore, could not provide for the children’s basic needs. She

stated that Mother failed to complete the case plan objectives related to substance abuse.

         {¶18} Discussing Mother’s visitation schedule with the children, Cameron explained that

Mother has consistently missed one to two visits per month. During the visits, Cameron stated

that there is usually “minimum” interaction between Mother and the children and that the

children “are usually running around doing their own thing and their mom is * * * just sitting

back.”

         {¶19} Cameron also explained that to improve interaction with the children, Mother was

connected to a parenting coach program, but that Mother failed to complete it.

         {¶20} Cameron testified that Mother does communicate with S.B. and C.B. over the

phone, but that she does not support the children in any way.                   She also stated that Mother has

not attended a semiannual review (“SAR”) or staffing meeting since 2016 and has missed four

case reviews since that time.




         5
             At the time of the June 2018 hearing, S.B. was nine, C.B. was seven, and J.B. was three.
       {¶21} Cameron next discussed the children’s current foster placements and well-being.

She stated that C.B. was doing well in his current placement and his special needs were being

successfully addressed by services provided by the foster parents. Cameron testified that S.B.

was also doing well in his current foster placement and was also having success in addressing his

special needs through his foster parents. Cameron testified that both C.B.’s and S.B.’s behavior

has progressed, with less disruptions at home and in school. As to J.B., Cameron explained that

his foster family met “all of his basic needs” and that his special and developmental needs were

being addressed by his foster parents.

       {¶22} Cameron explained that CCDCFS was seeking permanent custody of the children

because “the children have been in custody for over two years and there has not been significant

progress for the case plan and we do not have any relatives identified and approved for them to

go to.” She stated that Mother was not able to care for the children because Mother “does not

have her own stable housing [and] is not consistent with her own mental health services.” She

explained that S.B. and C.B. need “their services and they have a lot of appointments that they

cannot miss due to their behaviors[.]” She stated that permanent custody to CCDCFS would be

in the children’s best interests because “they all have their basic needs met, their mental health,

their special needs, and services provided consistently.”

       {¶23} On cross-examination, Cameron stated that the children have indicated that they

miss their Mother and that the children are bonded to one another. She also stated that there

was not a guarantee that if CCDCFS was granted permanent custody that the children would be

placed together in the same foster home and whether the children would be adopted by their

current foster families.   She also agreed that the activity logs only showed that she provided

Mother bus passes on two occasions for transportation.
         {¶24} Cameron also acknowledged that Mother was the victim of a felonious assault in

2013 when she was shot in the head and pregnant with J.B.       Cameron testified that Mother still

has a bullet in her head, was diagnosed with depression as a result, and “was linked [to] the

Centers for Families and Children Services [to] help[] coordinate the care between her primary

doctors and the doctors involved in that and in regards to her mental health.”

         {¶25} On redirect, Cameron stated that she offered Mother bus passes numerous times

but only provided her bus passes on two occasions. She also testified that S.B. expressed that

he “does not wish to return to mom.     He likes where he’s at.” She said that C.B. likes seeing

his mom and that he likes “his activities and the things that he is involved with at the foster

home.”

         {¶26} CCDCFS rested, and Mother did not present witnesses.

         {¶27} Amy Habinski, the children’s GAL, spoke next. She testified that she became

involved in the case during the emergency custody hearing and that the case has gone on for two

years, but that “things just aren’t remedied.” She stated that while “the boys love their mom,”

“they’ve never expressed to me, and particularly, the eldest, that they want to live with her

again.” She said that “[t]he boys are doing well and happy” and that “permanent custody is in

their best interest.”

         {¶28} After the hearing, CCDCFS, Mother, and counsel for S.B. filed proposed findings

of fact and conclusions of law.

         {¶29} On July 23, 2018, the trial court issued a journal entry with the following findings

of fact relevant to this appeal:

         8.     The children * * * initially came to attention of CCDCFS due to the
                mother’s inability to meet the children’s basic needs.
9.    At the time of the initial complaint, mother was homeless, unemployed,
      and unable to provide for the children’s basic needs.

***

14.   Mother was diagnosed with depression. Mother completed a mental
      health assessment through the Centers around September 2016. The
      recommended treatment was case management and medication. Mother
      has not been compliant with medication. Mother is recommended to
      consistently go to psychiatry appointments, but she has not gone back for
      refills or appointments. Mother has not engaged in mental health
      services at the Centers or any other provider since December of 2017.

15.   Mother does not have stable and appropriate housing and has not had
      stable housing since the time of the children’s removal in March of 2016.
      Mother is transient. CCDCFS assisted mother with a housing voucher.
      The CMHA voucher was valid from October 30, 2017 to February 27,
      2018. The assigned social worker, Renae Cameron, gave mother a list of
      possible landlords and homes to check out. Ms. Cameron spoke with a
      landlord on behalf of [Mother]. Mother let the voucher expire more than
      one time and did not follow through or do anything to secure a home for
      her and the children.

16.   Mother is unemployed and does not have a source of income. Ms.
      Cameron drove mother to appointments to secure benefits. However,
      Mother does not receive government benefits at this time.

17.   Mother acknowledges using marijuana, cocaine and “molly.” Ms.
      Cameron advised Mother to go to Recovery Resources for a walk-in
      substance abuse assessment and to go to Advantage Healthcare for random
      drug screens. Ms. Cameron provided Mother bus passes to travel to the
      appointments. [Mother] failed to complete a substance abuse assessment
      and failed to complete any drug screens.

18.   Mother has not consistently visited with the children. The visits occurred
      weekly and had to be moved to monthly due to mother’s cancellations.
      Mother misses approximately one visit per month. Mother was offered a
      parenting class and a parenting coach, but both were ended because of
      mother’s lack of participation. During visits mother appeared, but there
      was a lack of quality interaction and engagement between Mother and the
      children due to Mother being preoccupied with her phone.
19.   Mother reported that transportation was a barrier to completing case plan
      services. Ms. Cameron provided Mother with several bus passes and
      gave Mother rides on occasion. Mother did not use bus passes to
      participate in case plan services.
       20.     Mother has failed continuously and repeatedly to substantially remedy the
               conditions causing the children to be placed outside the children’s home.

       ***

       25.     The Agency investigated relative caretakers for the children[.] * * * No
               family responded to letters or calls. Maternal grandmother and maternal
               aunts reported that they are unable to care for the child.

       ***

       27.     The children are doing well and report that they like their placements.
               School attendance is good and grades are good to fair. The children are
               medically up to date.

       28.     S.B. reports that he does not wish to be reunited with his mother, but he
               does not want to be placed with J.B. S.B. and C.B. had a history of
               fighting with one another and their behaviors improved when separated.

       {¶30} The trial court noted the behavioral and development improvements in the

children. The trial court also found that the fathers of C.B. and S.B. demonstrated a lack of

commitment toward their children and have not regularly supported, communicated with, or

provided for the children.

       {¶31} The trial court then made the following findings:

       The [children have] been in temporary custody of a public children services
       agency * * * for twelve or more months of a consecutive twenty-two month
       period * * * and no longer [qualify] for temporary custody.

       That one or more of the factors in division (E) of section 2151.414 of the Revised
       Code [establishes that the children] cannot be placed with one of [their parents]
       within a reasonable period of time or should not be placed with either parent;

       The [children do] not meet the requirements for a planned permanent living
       arrangement [under R.C. 2151.353(A)(5) and] no relative or other interested
       person has filed or has been identified in a motion for legal custody of the child;

       Therefore it is in the best interest of the [children] to be placed in the permanent
       custody of [CCDCFS];
       ***

       [T]he court finds by clear and convincing evidence that a grant of permanent
       custody is in the best interests of the [children] and the [children] cannot be placed
       with one of [their] parents within a reasonable time or should not be placed with
       either parent.

       {¶32} The trial court further found that Mother “failed continuously and repeatedly to

substantially remedy the conditions causing the child to be placed outside the child’s home” and

“demonstrated a lack of commitment toward the [children] by failing to regularly support, visit,

or communicate with the [children] when able to do so, or by other actions showing an

unwillingness to provide an adequate permanent home for the [children].”

       {¶33} The trial court terminated Mother’s parental rights and responsibilities and

approved CCDCFS’s permanency plan and granted CCDCFS’s motion for permanent custody.

       {¶34} It is from this judgment that Mother now appeals.

II. Law and Analysis

       {¶35} In her sole assignment of error, Mother argues that the trial court’s decision

awarding CCDCFS permanent custody of the children was against the manifest weight of the

evidence because it was not supported by clear and convincing evidence.

       A. Standard of Review

       {¶36} Parents do not permanently lose their “fundamental liberty interest” in caring for

and having custody of their children simply because they temporarily lose custody to the state.

Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1938, 71 L.Ed.2d 599 (1982). In fact, “the

termination of parental rights should be an alternative of ‘last resort’” as it has been labeled as

“the family law equivalent of the death penalty[.]”           In re D.A., 113 Ohio St.3d 88,
2007-Ohio-1105, 862 N.E.2d 829, ¶ 12, citing In re Cunningham, 59 Ohio St.2d 100, 391 N.E.2d

1034 (1979); In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14.

       {¶37} A parent’s interest in the custody of their child, however, is not absolute, and the

state may permanently terminate parental rights when it would serve a child’s best interests. Id.

“By terminating parental rights, the goal is to create a ‘more stable life’ for dependent children

and to ‘facilitate adoption to foster permanency for children.’” In re L.W., 8th Dist. Cuyahoga

No. 104881, 2017-Ohio-657, ¶ 21, quoting In re N.B., 8th Dist. Cuyahoga No. 101390,

2015-Ohio-314.

       {¶38} When deciding whether to terminate parental rights and award permanent custody

to a public services agency, R.C. 2151.414 requires a court to employ a two-part test. First, the

court must find, by clear and convincing evidence, that the child

       (a)     cannot be placed with either parent within a reasonable period of time or
               should not be placed with either parent if any one of the factors in R.C.
               2151.414(e) are present;

       (b)     is abandoned;

       (c)     is orphaned and no relatives are able to take permanent custody of the
               child; or

       (d)     has been in the temporary custody of one or more public or private
               children services agencies for 12 months or more of a consecutive
               22-month period.

       (e)     The child or another child in the custody of the parent or parents from
               whose custody the child has been removed has been adjudicated an
               abused, neglected, or dependent child on three separate occasions by any
               court in this state or another state.

R.C. 2151.414(B)(1)(a)-(e). Second, a court must find, again by clear and convincing evidence,

that granting permanent custody under R.C. 2151.414(D) is in the child’s best interest.
        {¶39} “Clear and convincing evidence” is a higher standard of proof than a mere

“preponderance of the evidence,” but a lower standard than “beyond a reasonable doubt.”      Id. at

¶ 48, citing In re Awkal, 95 Ohio App.3d 309, 642 N.E.2d 424 (8th Dist.1994). It is satisfied

when the evidence presented “produce[s] in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” Id., quoting Awkal.

        {¶40} An appellate court will not reverse a juvenile court’s decision awarding permanent

custody to an agency if the judgment is supported by clear and convincing evidence. In re

J.M.-R., 8th Dist. Cuyahoga No. 98902, 2013-Ohio-1560, ¶ 28. A reviewing court is required

to examine the record to determine whether the trier of fact had sufficient evidence to satisfy the

clear and convincing standard. In re T.S., 8th Dist. Cuyahoga No. 92816, 2009-Ohio-5496, ¶

24.

        {¶41} In her assignment of error, Mother specifically argues that evidence does not

support the trial court’s findings that (1) the children could not be placed with her within a

reasonable period of time, and (2) granting CCDCFS permanent custody of the children was in

the children’s best interests.

        B. Placement of the Children

        {¶42} We first look to whether clear and convincing evidence supports the juvenile

court’s finding that the children could not be placed with their parents within a reasonable time

or should not be placed with their parents.

        {¶43} R.C. 2151.414(E) sets forth 16 factors used to determine whether children cannot

or should not be placed with their parents. Some of those factors include whether the parent:

        (1)     * * * has failed continuously and repeatedly to substantially remedy the
                conditions causing the child to be placed outside the child’s home[;]
       (2)     [has] [c]hronic mental illness[;] * * *

       (4)     has demonstrated a lack of commitment toward the child by failing to
               regularly support, visit, or communicate with the child when able to do
               so[;] * * *

       (16)    [a]ny other factor the court considers relevant.

R.C. 2151.414(E). If a trial court finds by clear and convincing evidence that any one of the 16

factors exists, it must find that the children cannot or should not be placed with a parent within a

reasonable period of time and award permanent custody to an authorized agency. In re D.J., 8th

Dist. Cuyahoga No. 88646, 2007-Ohio-1974, ¶ 64.

       {¶44} In its journal entry awarding permanent custody to CCDCFS, the juvenile court

found that “Mother has failed continuously and repeatedly to substantially remedy the conditions

causing the children to be placed outside the children’s home.” There is clear and convincing

evidence to support the trial court’s finding. The record shows that CCDCFS removed the

children from Mother’s custody because she was homeless, unemployed, and unable to provide

for the children’s basic needs. During the permanent custody hearing, Cameron, the CCDCFS

worker assigned to Mother’s case, explained that at the time of the hearing, which took place

over two years after the children’s removal, Mother was still not employed and did not have an

income and, therefore, could not provide for the children’s basic needs. She also testified that

Mother failed to complete her case plan objectives regarding substance abuse, failed to obtain

housing despite CCDCFS’s efforts to obtain a voucher for her, and Mother’s lack of

transportation. Cameron also explained that S.B. and C.B. need “their services and they have a

lot of appointments that they cannot miss due to their behaviors” and that Mother’s lack of

transportation and unwillingness to address her own mental health concerns would put the

children’s basic needs in jeopardy.    Habinski, the children’s GAL, also testified that Mother
would not be able to provide for the children’s basic needs because Mother failed to remedy the

issues over the two-year period.

       {¶45} Mother argues that the record does not clearly and convincingly support the trial

court’s finding regarding the children’s placement because (1) she “had made substantial

progress” toward her case plan’s mental health objectives in April 2017 and complied with those

objectives until December 2017, (2) she suffered a serious injury while she was pregnant with

J.B. and CCDCFS did not demonstrate “an elevated level of care and guidance,” (3) CCDCFS

did not provide Mother with a housing voucher until two months after it filed for permanent

custody, and (4) she regularly visited with the children, thereby satisfying her visitation

objectives under the case plan.

       {¶46} First, as to Mother’s serious injury and mental health objectives, Cameron

explained that Mother completed an intake with The Centers for Families and Children and that

she was connected to “pharm management and CPSD services” and was recommended to take

medication beginning in October 2016.       Cameron explained that Mother failed to involve

herself in “pharm management” since August or September 2017 or in “CPSD” and case

management since December 2017. Cameron also stated that she provided Mother with bus

passes on two occasions so that Mother could complete her mental health objectives, but that

Mother failed to use the bus passes for their intended purposes.   While Mother’s injury was

certainly serious and she attended some appointments for her mental health, she failed to avail

herself of the mental health services that CCDCFS referred to address her injury and failed to

complete the objectives.     Further, the record does not show how CCDCFS could have

“elevated” its level of guidance without Mother’s willingness to participate or complete

programs.
       {¶47} Second, Mother argues that CCDCFS did not help her complete her housing

objective until October 2017, two months after it filed for permanent custody.           Cameron

testified that she “reached out to some * * * providers” to assist Mother with her housing

objectives. She explained that CCDCFS has “a program through the CMHA where [CCDCFS]

partners with them and they give families, when they have them available, housing vouchers.”

She stated that after making a referral, Mother received a voucher in October 2017. Cameron

also testified that she reached out to a number of landlords on behalf of Mother.

       {¶48} While Mother did not receive a voucher until two months after CCDCFS filed its

motion for permanent custody, Mother failed to present any evidence that she worked toward

obtaining, let alone actually securing, suitable housing for her and the children since the removal

of the children in March 2016. Therefore, it is clear that CCDCFS made a number of efforts to

assist Mother in completing her housing objectives.        It is also clear that Mother failed to

actively and timely take advantage of CCDCFS’s efforts. Therefore, the record supports the

trial court’s findings that Mother failed to remedy her housing issues.

       {¶49} Finally, the record does not support Mother’s argument that she regularly visited

with the children and that she complied with her visiting objectives under the case plan.

Cameron explained that Mother had consistently missed one to two visits per month.         During

the visits, Cameron stated that there was usually “minimum” interaction between Mother and the

children and that the children “[were] usually running around doing their own thing and their

mom is kind of just sitting back.” Cameron also explained that to improve interaction with the

children, Mother was connected to a parenting coach program, but that Mother failed to complete

it. Cameron stated that while Mother does communicate with S.B. and C.B. over the phone, she

does not support the children in any way, has not attended a SAR or staffing meeting since 2016,
and has missed four case reviews since that time. Therefore, the record supports the trial

court’s findings that Mother failed to remedy the issues that caused CCDCFS to remove the

children and failed to complete her case plan’s objectives.

       {¶50} In light of the above discussion, we cannot say that the trial court’s findings were

not supported by clear and convincing evidence. Therefore, we find that the first part of R.C.

2151.414’s test was satisfied.

       C. The Children’s Best Interests

       {¶51} To determine whether a grant of permanent custody is in a child’s best interest, the

trial court must consider:

       (a)     The interaction and interrelationship of the child with the child’s parents,
               siblings, relatives, foster caregivers, and out-of-home providers, and any
               other person who may significantly affect the child;

       (b)     The wishes of the child, as expressed directly by the child or through the
               child’s guardian ad litem, with due regard for the maturity of the child;

       (c)     The custodial history of the child, including whether the child has been in
               the temporary custody of one or more public service children agencies or
               private child placing agencies for [12] or more months of a consecutive
               [22]-month period * * *;

       (d)     The child’s need for a legally secure permanent placement and whether
               that type of placement can be achieved without a grant of permanent
               custody to the agency;

       (e)     Whether any of the factors in [R.C. 2151.414](E)(7) to (11)] * * * apply
               in relation to the parents and child.

R.C. 2151.414(D)(1). The trial court only needs to find one of the above factors in favor of

permanent custody to terminate parental rights. In re J.S., 8th Dist. Cuyahoga Nos. 101991 and

101992, 2015-Ohio-2701, ¶ 51, citing In re Z.T., 8th Dist. Cuyahoga No. 88009, 2007-Ohio-827.
        {¶52} In the instant case, testimony presented at the June 2018 hearing established that,

besides a few phone calls, the children had “minimum interaction” with Mother both outside of

and during visits at the agency. Testimony also established that while the children loved their

Mother, they wished to remain in their foster placements and that the children were in

CCDCFS’s temporary custody for more than 12 months of a consecutive 22-month period.

Additionally, testimony established that the children needed a legally secure permanent

placement that could not be achieved without granting CCDCFS permanent custody.

        {¶53} Finally, the trial court found that “[t]he [children have] been in temporary custody

of a public children services agency * * * for twelve or more months of a consecutive twenty-two

month period * * * and no longer [qualify] for temporary custody.” The record clearly and

convincingly supports the trial court’s finding and shows that the children were removed in

March 2016 and remained in CCDCFS’s custody until the permanent custody hearing in June

2018, a 27-month period.       Therefore, we find that the second part of R.C. 2151.414’s test was

satisfied.

        {¶54} Accordingly, we overrule Mother’s assignment of error.

        {¶55} Judgment affirmed and permanent custody awarded to CCDCFS.

        It is ordered that appellee recover from appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate be sent to said court to carry this judgment into

        execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

        Rules of Appellate Procedure.
MARY J. BOYLE, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
RAYMOND C. HEADEN, J., CONCUR